       Case 3:18-cv-00156-DPM Document 9 Filed 05/04/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JAMES KINGMAN and
REBECCA KINGMAN                                            PLAINTIFFS

v.                      No. 3:18-cv-155-DPM

CHARLI JOSEPH and TRANSNET
FREIGHT LTD.                                            DEFENDANTS

NICHOLAS DRAKE ADAMS                                         PLAINTIFF

v.                      No. 3:18-cv-156-DPM

CHARLI JOSEPH and TRANSNET
FREIGHT LTD.                                            DEFENDANTS

                                ORDER
     Unopposed motion, Doc. 69, granted for good cause. A Fourth
Amended Final Scheduling Order setting this case for trial on 14
February 2022 will issue. For good cause, discovery on medical issues
is also reopened.   No further continuances will be granted absent
extraordinary circumstances. Joint status report, Doc. 71, appreciated.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
